10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

CORNELE A. OVERSTREET, Case No.: 2:18-cv-02187-APG-NJK
Regional Director of the TWenty-Eighth
Region of the National Labor Relations Order Setting Briei"lng Schedule
Board, for and on behalf of the
National Labor Relations Board, [ECF No. 15]

Petitioner,
v.

DAVID SAXE PRODUCTIONS, LLC
and V THEATER GROUP, LLC,

Respondents.

 

 

 

 

The respondents have filed a motion asking me to set a time limit for the acceptance of
the respondents’ reinstatement offers. ECF No. 15. The respondents raise reasonable concerns
about leaving the offers open-ended. Therefore, it is important to address this motion quickly.
Petitioner Overstreet shall file a response, if he Wishes to, by March 18, 2019. If he has no
opposition to the motion, he should say so as soon as possible. The respondents may flle a reply
in support of their motion Within three days of the petitioner’s response

Dated this 11th day of March, 2019.

J/a/.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

